Case 1:19-cv-00888-TSE-MSN Document 23 Filed 12/20/19 Page 1 of 1 PageID# 83



 Date: 12/20/2019                           Judge: Michael S. Nachmanoff
                                            Reporter: FTR
 Start:_5_l5Q^:L-<>0
 Finish: I O '■ TP (
 Civil Action Number: l:19cv888

 Elias Avala


 vs.



 Ouinns 1776. LLC, et al

  Appearances of Counsel for.^S<^ltf ( ) Deft
tff><^fMatter is uncontested
 Motion to/for:

 #21 - Plaintiffs Motion for Default Judgment

 Argued &
 (     ) Granted (   ) Denied (   ) Granted in part/Denied in part
J><^rTaken Under Advisement ( ) Continued to

        F\P^A^vk^                          -y-




^^,i^<JReport and Recommendation to Follow
 (     ) Order to Follow
